DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1-4, 6-7, 11-12; new claims: 13-20; cancelled claim: 10; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary is now used in the present rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Fournier (US 5,461,476; pub. Oct. 24, 1995).
Regarding claim 1, Jensen et al. disclose: a component assembly for a LIDAR sensor (abstract, fig.1 & 4), comprising: a stator (fig.1 item 1); a rotor (fig.1 rotary body 2); a detector system including a first detector (fig.1 item7); and a first optical waveguide having an input (fig.1 item 8), an output, wherein the first optical waveguide is situated within the rotor and is rotatable along with the rotor (implicit with the teaching of col.4 L10-37), and the first optical waveguide is configured to receive a first light beam coming from a surrounding area and to conduct it to the output in a direction of the first detector (light guide 8 is connected to APD). 
Jensen et al. are silent about: a light-conducting fibers, optical waveguide is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector, 
wherein the component assembly includes at least one of the following six features (a)-(f): 
(a) at the input, the light-conducting fibers are arranged in a line, and, at the output, the light-conducting fibers are arranged as a bundle in which at least one of the light-conducting fibers are surrounded circumferentially by others of the light-conducting fibers; 
(b) (1) the component assembly further comprises collimation optics, a filter, and focusing optics, (ii) in a direction from the output of the first optical waveguide to the first detector, the collimation optics is arranged downstream from the output of the first optical waveguide, the filter is arranged downstream from the collimation optics, and the focusing optics is arranged downstream from the filter and upstream from the first detector, (iii) the collimation optics is configured to expand the first light beam from the output of the first optical waveguide into a collimated beam, (iv) the filter is configured to filter the collimated beam from the collimation optics, and (v) the focusing optics is configured to contract the filtered collimated beam from the filter to focus the filtered collimated beam towards the first detector: 
(c) a number of the light-conducting fibers of the first optical waveguide amounts to 500 to 1,000; 
(d) the component assembly further comprises a polygon mirror by which a light beam, which is emitted out from the component assembly, is reflected; 
(e) the input of the first optical waveguide has a rectangular form with an edge length of 2mm to 25mm: and 
(f) (i) the detector system further includes a second detector that is spatially separated from the first detector, (ii) the first optical waveguide is one of a first plurality of waveguides of a first waveguide system that each has a respective input, (iii) the inputs of the first plurality of waveguides are spatially separated from one another, (iv) the output of the first optical waveguide is a common output of the first plurality of waveguides, (v) the component assembly further comprises a second waveguide system that includes a plurality of optical waveguides, (vi) the plurality of optical waveguides of the second waveguide system have spatially separate outputs and a common input, and (vii) the second waveguide system is configured to guide a light beam emerging from the first waveguide system to the first and second detectors.
In a similar field of endeavor, Fournier discloses: a light-conducting fibers (fig.1 item 14 is a waveguide made of a bundle of optical fibers, col.4 L10-12), optical waveguide (fig.1 items 14 & 10 area waveguides made of optical fiber bundles, col.4 L10-12) is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector (fig.1 items 16 & 20, col.4 L10-12) 
wherein the component assembly includes at least one of the following six features (a)-(f): 
(a) at the input, the light-conducting fibers are arranged in a line, and, at the output, the light-conducting fibers are arranged as a bundle in which at least one of the light-conducting fibers are surrounded circumferentially by others of the light-conducting fibers (fig.2); 
(b) (1) the component assembly further comprises collimation optics, a filter, and focusing optics, (ii) in a direction from the output of the first optical waveguide to the first detector, the collimation optics is arranged downstream from the output of the first optical waveguide, the filter is arranged downstream from the collimation optics, and the focusing optics is arranged downstream from the filter and upstream from the first detector, (iii) the collimation optics is configured to expand the first light beam from the output of the first optical waveguide into a collimated beam, (iv) the filter is configured to filter the collimated beam from the collimation optics, and (v) the focusing optics is configured to contract the filtered collimated beam from the filter to focus the filtered collimated beam towards the first detector: 
(c) a number of the light-conducting fibers of the first optical waveguide amounts to 500 to 1,000; 
(d) the component assembly further comprises a polygon mirror by which a light beam, which is emitted out from the component assembly, is reflected; 
(e) the input of the first optical waveguide has a rectangular form with an edge length of 2mm to 25mm: and 
(f) (i) the detector system further includes a second detector that is spatially separated from the first detector, (ii) the first optical waveguide is one of a first plurality of waveguides of a first waveguide system that each has a respective input, (iii) the inputs of the first plurality of waveguides are spatially separated from one another, (iv) the output of the first optical waveguide is a common output of the first plurality of waveguides, (v) the component assembly further comprises a second waveguide system that includes a plurality of optical waveguides, (vi) the plurality of optical waveguides of the second waveguide system have spatially separate outputs and a common input, and (vii) the second waveguide system is configured to guide a light beam emerging from the first waveguide system to the first and second detectors motivated by the benefits for improved signal to noise ratio (Fournier col.4 L1-4).
In light of the benefits for improved signal to noise ratio as taught by Fournier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jensen et al. with the teachings of Fournier. 
Regarding claim 2, Jensen et al. disclose: the second optical waveguide is situated within the rotor and is disposed so as to be able to rotate along with the rotor, the second optical waveguide is situated within the rotor and is disposed so as to be able to rotate along with the rotor (fig.1 item 8, the waveguide is situated in the rotor 1). Fournier discloses: a second optical waveguide of the component assembly is configured to guide a second light beam (fig.1 items 14 & 10 area waveguides made of optical fiber bundles, col.4 L10-12), received from the surrounding area, onto a different detector than the first detector and that, is spatially separated from the first detector (fig.1 items 16 & 20, col.4 L10-12) motivated by the benefits for improved signal to noise ratio (Fournier col.4 L1-4).
Regarding claim 3, Jensen et al. and Fournier disclose: A component assembly for a LIDAR system, the component assembly comprising:
a stator,
a rotor;
a detector system including a first detector;
a first optical waveguide having an input, an output, and light-conducting fibers; and
a second optical waveguide that has an input, an output, and light-conducting fibers;
wherein:
the input of the first optical waveguide and the input of the second optical waveguide have form a common continuous input; and 
the outputs of the first optical waveguide and the second optical waveguide are spatially separated from one another (the claim is rejected on the same basis as claim 1).
Regarding claim 4, Jensen et al. disclose: (i) a number of light-conducting fibers of the first optical waveguide and/or the second optical waveguide amounts to 5 to 1000 in each case, and/or (ii) a diameter of the light-conducting fibers of the first optical waveguide and/or the second optical waveguide amounts to 10umto 150um (fig.1 & 4, col.2 L34-41).
Regarding claim 5, Jensen et al. disclose: a laser source situated on the stator and/or in the rotor (fig.1 item 6).
Regarding claim 8, Jensen et al. disclose: the first optical waveguide is configured to deflect the first light beam at least once (fig.1 & 6: redial emission, fig.4 &5: parallel emission).
Regarding claim 9, Jensen et al. disclose: the first detector is positioned outside the rotor (fig.1 optical link 9).
Regarding claim 12, Jensen et al. and Fournier disclose: a LIDAR system including a component assembly, the component assembly comprising: a stator; a rotor; a detector system including a first detector; and a first optical waveguide having an input, an output, and light-conducting fibers, wherein the first optical waveguide is situated within the rotor and is rotatable along with the rotor, the first optical waveguide is configured to receive a first light beam coming from a surrounding area via the input at the light-conducting fibers and to conduct it via the light-conducting fibers to the output in a direction of the first detector
wherein the component assembly includes at least one of the following six features (a)-(f): 
(a) at the input, the light-conducting fibers are arranged in a line, and, at the output, the light-conducting fibers are arranged as a bundle in which at least one of the light-conducting fibers are surrounded circumferentially by others of the light-conducting fibers; 
(b) (1) the component assembly further comprises collimation optics, a filter, and focusing optics, (ii) in a direction from the output of the first optical waveguide to the first detector, the collimation optics is arranged downstream from the output of the first optical waveguide, the filter is arranged downstream from the collimation optics, and the focusing optics is arranged downstream from the filter and upstream from the first detector, (iii) the collimation optics is configured to expand the first light beam from the output of the first optical waveguide into a collimated beam, (iv) the filter is configured to filter the collimated beam from the collimation optics, and (v) the focusing optics is configured to contract the filtered collimated beam from the filter to focus the filtered collimated beam towards the first detector: 
(c) a number of the light-conducting fibers of the first optical waveguide amounts to 500 to 1,000; 
(d) the component assembly further comprises a polygon mirror by which a light beam, which is emitted out from the component assembly, is reflected; 
(e) the input of the first optical waveguide has a rectangular form with an edge length of 2mm to 25mm: and 
(f) (i) the detector system further includes a second detector that is spatially separated from the first detector, (ii) the first optical waveguide is one of a first plurality of waveguides of a first waveguide system that each has a respective input, (iii) the inputs of the first plurality of waveguides are spatially separated from one another, (iv) the output of the first optical waveguide is a common output of the first plurality of waveguides, (v) the component assembly further comprises a second waveguide system that includes a plurality of optical waveguides, (vi) the plurality of optical waveguides of the second waveguide system have spatially separate outputs and a common input, and (vii) the second waveguide system is configured to guide a light beam emerging from the first waveguide system to the first and second detectors (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 13, Jensen et al. and Fournier disclose: the second optical waveguide is configured to guide a second light beam received from the surrounding are onto a second detector that is spatially separated from the first detector, and the second optical waveguide is situated within the rotor and is disposed so as to be able to rotate along with the rotor (the claim is rejected on the same basis as claim 2).
Regarding claim 14, Fournier discloses: at the input, the light-conducting fibers are arranged in the line, and, at the output, the light-conducting fibers are arranged as the bundle in which the at least one of the light-conducting fibers is surrounded circumferentially by the others of the light-conducting fibers (fig.2) motivated by the benefits for improved signal to noise ratio (Fournier col.4 L1-4).
Regarding claim 16, Fournier discloses: multiple light-conducting fibers (fig.2). The combined references are silent about: the number of the light-conducting fibers of the first optical waveguide amounts to 500 to 1,000.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Fournier (US 5,461,476; pub. Oct. 24, 1995) and further in view of Hays et al. (US 2017/0023679 A1; pub. Jan. 26, 2017).
Regarding claim 4, the combined references are silent about: a diameter of the light-conducting fibers of the first optical waveguide amounts to 10µm to 150µm.
In a similar field of endeavor, Hays al. disclose: a diameter of the light-conducting fibers of the first optical waveguide amounts to 10µm to 150µm (para. [0057]) motivated by the benefits for high spectral resolution (Hays al. para. 0068]).
In light of the benefits for high spectral resolution as taught by Hays al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Fournier with the teachings of Hays al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Fournier (US 5,461,476; pub. Oct. 24, 1995) and further in view of Weiss et al. (US 7,952,781 B1; pub. May 31, 2011).
Regarding claim 6, the combined references are silent about: the rotor has a transmitter unit provided with a micro mirror and/or a polygon mirror.
In a similar field of endeavor, Weisset al. disclose: the rotor (fig.2 item 32, col.7 L1-4) has a transmitter unit provided with a micro mirror (fig.2 item 22, col.7 L1-4) motivated by the benefits for high quality imaging (Weisset al. col.10 L64-67).
In light of the benefits for high quality imaging as taught by Weisset al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Fournier with the teachings of Weisset al.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Cantin et al. US 2007/0076202 A1; pub. Apr. 5, 2007) and further in view of Williams (US 7,692,125 B1; pub. Apr. 6, 2010).
Regarding claim 11, the combined references are silent about: the filter, the filter being situated between the first detector and the output (19) of the first optical waveguide.
In a similar field of endeavor, Williams disclose: the filter, the filter (fig.2C 218) being situated between the first detector (fig.2C 221) and the output (19) of the first optical waveguide (fig.2C 215) motivated by the benefits for improved light detection.
In light of the benefits for improved light detection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Fournier with the teachings of Williams.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Fournier (US 5,461,476; pub. Oct. 24, 1995) and further in view of Eichenholz et al. (US 2020/0076152 A1; pub. Mar. 5, 2020).
Regarding claim 17, the combined references are silent about: the component assembly further comprises the polygon mirror by which the light beam, which is emitted out from the component assembly, is reflected.
In a similar field of endeavor, Eichenholz et al. disclose: the component assembly further comprises the polygon mirror (fig.3 Polygon mirror) by which the light beam, which is emitted out from the component assembly, is reflected (fig.3 input light 135 from target 130) motivated by the benefits for safe driving (Eichenholz et al. para. [0050]).
In light of the benefits for safe driving as taught by Eichenholz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al. and Fournier with the teachings of Eichenholz et al.
Regarding claim 18, Eichenholz et al. disclose: the polygon mirror is configured to rotate about an axis that is perpendicular to a direction in which the light beam which is emitted out from the component assembly is directed towards the polygon mirror (fig.3 Polygon mirror, fig.3 input light 135 from target 130) motivated by the benefits for safe driving (Eichenholz et al. para. [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 7,933,055 B2; pub. Apr. 26, 2011) in view of Fournier (US 5,461,476; pub. Oct. 24, 1995) in view of Eichenholz et al. (US 2020/0076152 A1; pub. Mar. 5, 2020) and further in view of Campbell et al. (US 2019/0154836 A1; pub. May 23, 2019).
Regarding claim 19, the combined references are silent about: the axis is perpendicular to an axis of rotation of the rotor.
In a similar field of endeavor, Campbell et al. disclose: the axis is perpendicular to an axis of rotation of the rotor (fig.1 rotor 32, polygon mirror 12) motivated by the benefits for safe driving (Campbell et al. para. [0175]).
In light of the benefits for safe driving as taught by Campbell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Jensen et al., Fournier and Eichenholz et al. with the teachings of Campbell et al.

Allowable Subject Matter
Claims 7, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: the input of the first optical waveguide has the rectangular form with the edge length of 2mm to 25mm.
Regarding claim 15, the prior arts fail to teach, disclose, suggest or make obvious: the component assembly further comprises the collimation optics, the filter, and the focusing optics; in the direction from the output of the first optical waveguide to the first detector, the collimation optics is arranged downstream from the output of the first optical waveguide, the filter is arranged downstream from the collimation optics, and the focusing optics is arranged downstream from the filter and upstream from the first detector; the collimation optics is configured to expand the first light beam from the output of the first optical waveguide into the collimated beam; the filter is configured to filter the collimated beam from the collimation optics; and the focusing optics is configured to contract the filtered collimated beam from the filter to focus the filtered collimated beam towards the first detector.
Regarding claim 20, the prior arts fail to teach, disclose, suggest or make obvious: the detector system further includes the second detector that is spatially separated from the first detector; the first optical waveguide is one of the first plurality of waveguides of the first waveguide system that each has a respective input; the inputs of the first plurality of waveguides are spatially separated from one another; the output of the first optical waveguide is a common output of the first plurality of waveguides; the component assembly further comprises a second waveguide system that includes a second plurality of optical waveguides; the second plurality of optical waveguides of the second waveguide system have spatially separate outputs and a common input; and the second waveguide system is configured to guide a light beam emerging from the first waveguide system to the first and second detectors.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884